OPINION — AG — ** FIREFIGHTERS' AND POLICEMEN'S ARBITRATION LAW ** INITIATION OF ARBITRATION UNDER THE FIREFIGHTERS' AND POLICEMEN'S ARBITRATION LAW DOES 'NOT' SUSPEND, ABROGATE, SUPERSEDE, VOID OR TERMINATE AN EXISTING CONTRACT BETWEEN THE NEGOTIATING PARTIES. AN EXISTING CONTRACT, MADE PRIOR TO THE INITIATION OF NEGOTIATIONS UNDER THIS ARBITRATION LAW, WOULD CONTINUE IN FORCE UNTIL TERMINATED BY ITS OWN PROVISIONS, UNTIL EXPRESSLY REVOKED BY A NEW AGREEMENT, OR UNTIL A NEW CONTRACT COVERING THE SAME SUBJECT MATTER, BUT WITH INCONSISTENT TERMS IS EXCLUDED BY THE ORIGINAL PARTIES. (MUNICIPAL EMPLOYEES, WAGES, NEGOTIATIONS, REPRESENTATIVES, COLLECTIVE BARGAINING) CITE: ARTICLE II, SECTION 15, 11 O.S. 548.3 [11-548.3](7), 11 O.S. 548.4 [11-548.4](A) (DANIEL J. GAMINO)